internal_revenue_service department of ne qoy significant index no significant index no washington do contact person telephone number in reference to tiep ra t al ‘999 date dec in re this letter constitutes notice that with respect to the above-named defined benefit pension_plan conditional waivers of the percent excise_tax under sec_4971 of the internal_revenue_code have been granted for the tax and plan years ended date and the conditional waivers of the percent excise_tax have been granted in accordance with section b of the employee_retirement_income_security_act_of_1974 erisa tax waivers have been granted is equal to percent of the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan years ending december of course because we have waived the excise_tax for these two years the penalties and interest associated solely with respect to the excise_taxes under sec_4971 of the code will be zero the amount for which these excise and however the plan is being terminated in originally the company requested a waiver of the minimum_funding_standard under sec_412 of the code for the plan_year ended date termination and the business hardship did not appear to the company was informed of our tentative deniat of the request for the minimum_funding waiver and was offered a conference of right telephone conference was held on date decided to withdraw its request for a waiver of the minimum_funding_standard for the plan_year ended date and to request waivers of the excise_tax under sec_4971 of the code decision was confirmed in your facsimile transmission of date the company then be temporary a distress this a and the minimum_funding_standard under sec_412 of the code and sec_302 of erisa will apply to the plan for the plan years ended december there are accumulated funding deficiencies as of date and for the plan on which a tax is imposed under sec_4971 of the code the enclosed forms return of the excise_taxes related to employee benefit plans with instructions should be used to file the required returns when paying the taxes based on the information submitted aif ee the waivers of the excise_tax are conditioned upon that within one year from the date of this letter the company will the excise_taxes under sec_4971 for the plan years ended date and and reach a settlement with the pbgc on distress termination of the plan you agreed to these conditions in your conference of right on date not satisfied the waivers are retroactively null if these conditions are and void pa a _ this ruling sec_6110 of the code provides that it may not be used by others as precedent is directed only to the taxpayer that requested it a copy of this letter should be sent to the enrolled_actuary for we have sent a copy to the acting area manager for the plan employee_plans in sincerely yours carol d gold director employee_plans tax_exempt_and_government_entities_division enclosures alo
